Citation Nr: 0731955	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  00-24 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to a rating higher than 20 percent for 
duodenal ulcer disease with gastrojejunostomy and dumping 
syndrome.  

2. Entitlement to a rating higher than 10 percent for 
bilateral plantar fasciitis.  


REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION 

The veteran, who is the appellant, served on active duty from 
August 1955 to September 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2000 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In June 2004, the Board remanded the case to the RO for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In September 2003, the veteran appeared at a hearing before a 
Veterans Law Judge, who has since retired from the Board.  In 
September 2007, the veteran was afforded the opportunity for 
another hearing before a Veterans Law Judge who will decide 
his case.  In September 2007, the veteran replied that he 
wanted a videoconference hearing before a Veterans Law Judge 
at the regional office. 

Accordingly, this case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge at the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

